Citation Nr: 1308918	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-35 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for congestive heart failure, to include as due to exposure to herbicides.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.

4.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides.

5.  Entitlement to an initial rating in excess of 30 percent for asbestosis from August 29, 2008.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1957; from December 1957 to February 1, 1962; from February 14, 1962 to May 6, 1968; and from May 16, 1968 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2010 the Veteran testified at a hearing before RO personnel and in November 2011 he testified at a travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record.  In May 2012, the Board remanded the appeal for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As to the claims of service connection for congestive heart failure, type II diabetes mellitus, lung cancer, and prostate cancer the Veteran claims that these diseases were caused by his exposure to herbicides while serving in the U.S. Navy off the coast of Vietnam while serving on, among other ships, the U.S.S. Bradley.

The Board remanded these claims in May 2012, in part, to attempt to verify whether the U.S.S. Bradley anchored in inlet rivers or river mouths in Vietnam during July 28, 1966, to August 10, 1966; September 1, 1966, to September 18, 1966; and October 17, 1966, to November 20, 1966.

The Board requested this development because none of the evidence found in the claims file, including the Veteran's service personnel records, deck logs from the U.S.S. Bradley dated from March 1968 to April 1968, other information obtained from National Personnel Records Center (NPRC), or the list VA compiled of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (see VA Adjudication Policy and Procedures Manual M21-1MR, IV.ii.2.C.10.k) (which post-remand was updated on November 8, 2012) documented the appellant's claim regarding his service.

In this regard, the Board's May 2012 remand directed the RO/AMC to undertake the following development:

Contact [the U.S. Army and Joint Services Records Research Center (JSRRC)] or other appropriate entity and attempt to verify whether the USS Bradley anchored in inlet rivers or river mouths in Vietnam during July 28, 1966 to August 10, 1966; September 1, 1966 to September 18, 1966; and October 17, 1966 to November 20, 1966.  Additionally, if the Veteran responded with sufficient information to item #1 above, attempt to verify any additional 60 day periods he indicates that a ship he served on anchored at the mouth of a river or in inlet rivers in Vietnam.  All requests for verification should be documented in the claims file.  All responses to the inquiry(ies) should be documented in the claims file, and the Veteran notified of any negative response.

Despite the above directions, the post-remand record shows that the only action the RO/AMC took to obtain the requested information was to print and associate with the claims file the relevant portion of the Dictionary of American Naval Fighting Ships.  

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998), held that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance.  Accordingly, given the RO's failure to fully comply with the development requested by the Board in its May 2012 remand or to provide an explanation why further development could not be undertaken, the Board must once again remand these issues for the above development.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2012); Stegall, supra.

As to the claim for a higher evaluation for asbestosis, the Board remanded this issue in May 2012, in part, to provide the Veteran with a VA examination to ascertain the current severity of his disability.  Moreover, the post-remand record shows that the Veteran was afforded a VA examination in July 2012.  

However, the VA examination did not include pulmonary function testing (PFT), and asbestosis is rated by looking at, among other things, PFT results.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2012).  In addition, while the examiner noted the Veteran did not have multiple respiratory conditions, review of the claims file reflects the Veteran has been diagnosed with asbestosis for which he is service connected, as well as lung cancer, chronic obstructive pulmonary disease, emphysema, and chronic bronchitis, which are not service-connected disabilities.  Thus, an opinion as to the symptomatology related to asbestosis versus that solely resulting from nonservice-connected respiratory conditions is necessary.  Accordingly, a remand to obtain an addendum to the July 2012 VA examination is required.  

The post-service private treatment records show the Veteran's complaints and treatment for asbestosis since the 1990's, congestive heart failure since November 1996, carcinoid tumor of the lung, right middle lobe since March 2004, prostate cancer since September 2005, and diabetes mellitus since August 2006.  Therefore, while the appeal is in remand status his contemporary treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).

Lastly, the Board notes that it remanded the appeal in May 2012 to also attempt to obtain and associate with the claims file the PFTs the Veteran reported where conducted by a Dr. Majmuder since August 2008.  Moreover, in June 2012 the AMC specifically asked the Veteran to provide it with an authorization to obtain these records.  However, the claimant did not provide the needed authorization.  Nonetheless, the Board finds that while the appeal is in remand status one more attempt should be made to obtain these records.  Id.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Ask the Veteran to provide the necessary authorization from the Veteran to request pulmonary function test results from Dr. Majmuder since August 2008 and all treatment records since April 2010.  All actions to obtain the requested records should be documented fully in the claims file or electronic Virtual VA file.  The Veteran should be notified of any requested records that cannot be obtained.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who recently treated him for asbestosis, congestive heart failure, type II diabetes mellitus, lung cancer, and prostate cancer.  After obtaining all needed authorizations from the Veteran, such records should be requested.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified of any requested records that cannot be obtained.

3.  Contact JSRRC or other appropriate entity and attempt to verify whether the U.S.S. Bradley anchored in inlet rivers or river mouths in Vietnam during July 28, 1966 to August 10, 1966; September 1, 1966 to September 18, 1966; and October 17, 1966 to November 20, 1966, and any additional 60 day period the Veteran identifies wherein a ship he served on anchored at the mouth of a river or in inlet rivers in Vietnam.  All requests for verification should be documented in the claims file.  All responses to the inquiry(ies) should be documented in the claims file and the Veteran notified of any negative response.  If the RO/AMC determines that such a search is not required, the RO/AMC should document such in the file and provide a detailed explanation as to why a request need not be conducted.   

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the July 2012 VA examination.  Specifically, the Veteran should be scheduled for pulmonary function tests to ascertain the current severity of the Veteran's asbestosis.  The pulmonary function testing must include FVC and DLCO (SB).  If such testing is medically contraindicated, the examiner must specifically state such and explain why the testing cannot be accomplished.

After the pulmonary function testing has been conducted, the results of such testing and the claims file should be returned to the original July 2012 examiner, if available.  The examiner must complete Section IV on the July 2012 Respiratory Conditions Disability Benefits Questionnaire (DBQ), and amending any other answers in light of current evidence, or complete a new DBQ.  In addition, the examiner should indicate which symptoms and objective findings are related in any way to the service-connected asbestosis, and note which, if any, respiratory symptoms are due solely to nonservice connected respiratory disorders such as lung cancer, chronic obstructive pulmonary disease, emphysema, and chronic bronchitis.  

Complete explanations must be provided for all opinions offered.  

5.  After completion of the above and any additional development deemed necessary, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

